     Case: 1:18-cr-00278 Document #: 56 Filed: 05/13/19 Page 1 of 3 PageID #:233




                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

UNITED STATES OF AMERICA                             )
                                                     )       No. 18 CR 278
                 v.                                  )
                                                     )
ERNESTO GODINEZ                                      )

                              Motion In Limine to Bar Ballistic Evidence

         Now Comes the Defendant, ERNESTO GORDINEZ, by his attorneys Lawrence H. Hyman

and Gal Pissetzky, and moves this Honorable Court to bar ballistic evidence and expert testimony

of Arnold Espositio, and in support thereof, states as follows:

         The issues at this trial will involve whether Mr. Godinez shot an undercover ATF Agent.

No gun was ever recovered from the crime scene. No ballistic matches have been made to tie Mr.

Godinez to the alleged crime, or to use of a firearm that purportedly was used to shoot the AFT

Agent.

         A confusing assortment of cartridge casings and bullets were recovered from the area

where the agent was shot. The government cannot match up any spent cartridges to the bullets,

and cannot identify the model and caliber of the gun(s) from which these cartridges and bullets

came, or even if they came from the same gun.1 The only evidence the government does have is

that the cartridges were all fired from one gun, and all the bullets were fired from one gun, but not

that the cartridges and bullets were fired from the same gun. There is no evidence as to the make

and model of the gun(s) used, or as to the date(s) either the fragments or cartridges were fired.

         Therefore, the proposed use of the ballistic evidence, and by an expert on this evidence,

should be barred pursuant to Federal Rules of Evidence 401 and 403.


1
  Arnold Esposito concluded that Government Exhibit 4 fired bullet could have been fired from one of no less than
forty-nine makes and models of guns.
Case: 1:18-cr-00278 Document #: 56 Filed: 05/13/19 Page 2 of 3 PageID #:234




                                  Respectfully submitted,

                                  /s/ Lawrence H. Hyman
                                  Lawrence H. Hyman
                                  LAWRENCE H. HYMAN & ASSOCIATES
                                  Attorney for Defendant, ERNESTO GODINEZ
                                  111 West Washington Street
                                  Suite 1025
                                  Chicago, Illinois 60602
                                  (T): (312) 346-6766
                                  (F): (312) 346-9688
                                  (E): hymanlaw@lhyman.com




                                        2
    Case: 1:18-cr-00278 Document #: 56 Filed: 05/13/19 Page 3 of 3 PageID #:235




                                   CERTIFICATE OF SERVICE

        The undersigned, Lawrence H. Hyman, hereby certifies that in accordance with
Fed.R.Crim.P. 49, Fed.R.Civ.P. 5, and the General Order on Electronic Case Filing (ECF), the
Motion In Limine to Bar Ballistic Evidence was served on May 13, 2019 pursuant to the district
court’s ECF filers to the following:

       To:    AUSA Kavitha J. Babu
              AUSA Nicholas J. Eichenseer
              United States Attorney’s Office
              219 S. Dearborn Street, 5th Floor
              Chicago, IL 60604-2029

                                    Respectfully submitted,

                                    /s/ Gal Pissetzky
                                    Gal Pissetzky
                                    53 W. Jackson Blvd., Suite 1515
                                    Chicago IL 60604
                                    (312)566-9900




                                                  3
